Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-14, 16-17, 21-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by George-Svahn et al (US 2016/0109947).

As per claim 1 George-Svahn et al discloses: A mobile device comprising: an actuatable control with an integrated fingerprint sensor; a sensor system including a motion sensor and an image sensor; and a task module 36, 136, 36’, 200, 260 and 280 implemented to: detect based on motion data from the motion sensor a change in motion of the mobile device including an indication  that motion of the mobile device exceeds a motion threshold and subsequently is less than the motion threshold { [0283] For example, if the device contains an accelerometer, information from the accelerometer may be used to determine if the device has moved and this information can be compared to information from the eye tracking or eye position determination system to decide if the device has moved, or the user's head has moved. Note: exceeding a motion threshold is equivalent to determination of motion and less than a motion threshold denotes lack of motion}; determine that the actuatable control is actuated and that an enrolled fingerprint is detected in contact with the fingerprint sensor { [0212] Further, by maintaining contact with a fingerprint sensor or the like, separate notifications may expand and/or separate, allowing for easier gaze determination towards each notification. }; determine, based on to detect change in motion { [0283] See citation supra and [0253], [0256] & [0261] }, whether image data obtained by the image sensor indicates that a user gaze is detected at the mobile device { [0081] Although many of the following embodiments refer to gaze or eye tracking, many may also function with a system which determines the position of at least one of a user's eyes (so-called “eye position”). Further, mere determination of the presence of a user using an image sensor may be sufficient for some embodiments to function correctly. } and whether the user gaze persists for a threshold time period { [0211] Selecting a notification may be performed by touching the display or a fingerprint sensor, or by dwelling gaze on the notification for a predetermined period of time, for example 0.1 to 5 seconds. }; and determine whether to invoke a task associated with actuation of the actuatable control based on whether the user gaze is detected at the mobile device and whether the user gaze persists for the threshold time period. { [0211] See citation supra.  & [0212] Further, by maintaining contact with a fingerprint sensor or the like, separate notifications may expand and/or separate, allowing for easier gaze determination towards each notification. Upon gazing at a notification, more information regarding that notification may be displayed. For example if the notification is a text message, the name of the person from which the text message may be initially displayed, and then the entire text message displayed in an expanded view. By releasing the fingerprint sensor while gazing at a notification, the fingerprint sensor may recognize a user's fingerprint and unlock the portable device and open an application associated with the notification. }

As per claim 3 George-Svahn et al discloses: The mobile device as recited in claim 1, wherein the motion threshold comprises a predefined amount of motion of the mobile device.  { [0283] For example, if the device contains an accelerometer, information from the accelerometer may be used to determine if the device has moved and this information can be compared to information from the eye tracking or eye position determination system to decide if the device has moved, or the user's head has moved. }

As per claim 4 George-Svahn et al discloses: The mobile device as recited in claim 1, wherein the enrolled fingerprint comprises a fingerprint that is registered with the mobile device as associated with a user identity {Note: the entire purpose of the fingerprint sensor is to detect a fingerprint that has been registered with a user identify } that is permitted to invoke the task associated with actuation of the actuatable control. { [0212] Further, by maintaining contact with a fingerprint sensor or the like, separate notifications may expand and/or separate, allowing for easier gaze determination towards each notification. Upon gazing at a notification, more information regarding that notification may be displayed. For example if the notification is a text message, the name of the person from which the text message may be initially displayed, and then the entire text message displayed in an expanded view. By releasing the fingerprint sensor while gazing at a notification, the fingerprint sensor may recognize a user's fingerprint and unlock the portable device and open an application associated with the notification. }


As per claim 6 George-Svahn et al discloses: The mobile device as recited in claim 1, wherein the task module 36, 136, 36’, 200, 260 and 280 is further implemented to invoke the task in response to determining that a user’s gaze is detected at the mobile device. { [0023] The control module is configured to acquire user input from input means adapted to detect user generated gestures and gaze data signals from a gaze tracking module and to determine at least one user generated gesture based control command based on the user input. }

As per claim 7 George-Svahn et al discloses: The mobile device as recited in claim 1, wherein the task module 36, 136, 36’, 200, 260 and 280 is further implemented to disregard actuation of the actuatable control in response to determining that a user's gaze is not detected at the mobile device. { [0081] Although many of the following embodiments refer to gaze or eye tracking, many may also function with a system which determines the position of at least one of a user's eyes (so-called “eye position”). Further, mere determination of the presence of a user using an image sensor may be sufficient for some embodiments to function correctly. }

As per claim 8 George-Svahn et al discloses: A method, comprising: detecting a motion condition of a mobile device indicating an amount of motion of the mobile device { [0283] For example, if the device contains an accelerometer, information from the accelerometer may be used to determine if the device has moved and this information can be compared to information from the eye tracking or eye position determination system to decide if the device has moved, or the user's head has moved. }; determining that an actuatable control of the mobile device is actuated in conjunction with detecting an enrolled fingerprint at the mobile device; determining that a user gaze is detected at the mobile device; and determining to invoke a task associated with the actuatable control based on the motion condition and determining that the user gaze is detected at the mobile device { [0212] Further, by maintaining contact with a fingerprint sensor or the like, separate notifications may expand and/or separate, allowing for easier gaze determination towards each notification. Upon gazing at a notification, more information regarding that notification may be displayed. For example if the notification is a text message, the name of the person from which the text message may be initially displayed, and then the entire text message displayed in an expanded view. By releasing the fingerprint sensor while gazing at a notification, the fingerprint sensor may recognize a user's fingerprint and unlock the portable device and open an application associated with the notification. }  determining, within a threshold period of time after invoking the task, that the user gaze is not detected at the mobile device; and revoking the task based on determining, within the threshold period of time after invoking the task, that the user gaze is not detected. { [0211] Selecting a notification may be performed by touching the display or a fingerprint sensor, or by dwelling gaze on the notification for a predetermined period of time, for example 0.1 to 5 seconds. & [0213] Further, if a notification is gazed at for a predetermined period of time, for example 1 to 5 seconds. The portable device may cease to display the notification. & [0283] For example, if the device contains an accelerometer, information from the accelerometer may be used to determine if the device has moved and this information can be compared to information from the eye tracking or eye position determination system to decide if the device has moved, or the user's head has moved. Also see [0253], [0256] & [0261] }

As per claim 9 George-Svahn et al discloses: The method as recited in claim 8, wherein the motion condition is based on comparing a detected amount of motion of the mobile device to a predefined motion threshold. { [0283] For example, if the device contains an accelerometer, information from the accelerometer may be used to determine if the device has moved and this information can be compared to information from the eye tracking or eye position determination system to decide if the device has moved, or the user's head has moved. }

As per claim 10 George-Svahn et al discloses: The method as recited in claim 8, wherein said determining that the actuatable control of the mobile device is actuated further comprises determining that the actuatable control of the mobile device is actuated concurrently while the motion condition applies. { [0283] For example, if the device contains an accelerometer, information from the accelerometer may be used to determine if the device has moved and this information can be compared to information from the eye tracking or eye position determination system to decide if the device has moved, or the user's head has moved. }

As per claim 11 George-Svahn et al discloses: The method as recited in claim 8, wherein the motion condition comprises an indication that the motion of the mobile device is below a motion threshold, and wherein the method further comprises invoking the task in response to determining that a user's gaze is detected at the mobile device. { [0283] For example, if the device contains an accelerometer, information from the accelerometer may be used to determine if the device has moved and this information can be compared to information from the eye tracking or eye position determination system to decide if the device has moved, or the user's head has moved. }

As per claim 12 George-Svahn et al discloses: The method as recited in claim 8, wherein the motion condition comprises an indication that the motion of the mobile device is below a motion threshold, and wherein the method further comprises disregarding actuation of the actuatable control in response to determining that a user's gaze is not detected at the mobile device. { [0081] Although many of the following embodiments refer to gaze or eye tracking, many may also function with a system which determines the position of at least one of a user's eyes (so-called “eye position”). Further, mere determination of the presence of a user using an image sensor may be sufficient for some embodiments to function correctly. }

As per claim 13 George-Svahn et al discloses: The method as recited in claim 8, wherein the motion condition comprises an indication that the motion of the mobile device exceeds a motion threshold and is subsequently below the motion threshold, and wherein the method further comprises invoking the task in response to determining that the user gaze is detected at the mobile device in conjunction with the motion of the mobile device being below the motion threshold. { [0283] For example, if the device contains an accelerometer, information from the accelerometer may be used to determine if the device has moved and this information can be compared to information from the eye tracking or eye position determination system to decide if the device has moved, or the user's head has moved. }

As per claim 14 George-Svahn et al discloses: The method as recited in claim 8, wherein the motion condition comprises an indication that the motion of the mobile device exceeds a motion threshold and is subsequently below the motion threshold, and wherein the method further comprises disregarding actuation of the actuatable control in response to determining that a user's gaze is not detected at the mobile device in conjunction with the motion of the mobile device being below the motion threshold. { [0283] For example, if the device contains an accelerometer, information from the accelerometer may be used to determine if the device has moved and this information can be compared to information from the eye tracking or eye position determination system to decide if the device has moved, or the user's head has moved. }

As per claim 16 George-Svahn et al discloses: A mobile device comprising: an actuatable control with an integrated fingerprint sensor; a sensor system including a motion sensor and an image sensor; and a task module 36, 136, 36’, 200, 260 and 280 implemented to: detect a change in motion of the mobile device based on motion data from the motion sensor{ [0283] For example, if the device contains an accelerometer, information from the accelerometer may be used to determine if the device has moved and this information can be compared to information from the eye tracking or eye position determination system to decide if the device has moved, or the user's head has moved. }; determine, in conjunction with the change in motion, that the actuatable control is actuated and that an enrolled fingerprint is detected in contact with the fingerprint sensor { [0212] Further, by maintaining contact with a fingerprint sensor or the like, separate notifications may expand and/or separate, allowing for easier gaze determination towards each notification. }; determine whether image data obtained by the image sensor indicates that a user gaze is detected at the mobile device, and determine whether to invoke a task associated with actuation of the actuatable control based on whether the user gaze is detected at the mobile device. { [0212] Further, by maintaining contact with a fingerprint sensor or the like, separate notifications may expand and/or separate, allowing for easier gaze determination towards each notification. Upon gazing at a notification, more information regarding that notification may be displayed. For example if the notification is a text message, the name of the person from which the text message may be initially displayed, and then the entire text message displayed in an expanded view. By releasing the fingerprint sensor while gazing at a notification, the fingerprint sensor may recognize a user's fingerprint and unlock the portable device and open an application associated with the notification. } determining, within a threshold period of time after invoking the task, that the user gaze is not detected at the mobile device; and revoking the task based on determining, within the threshold period of time after invoking the task, that the user gaze is not detected. { [0211] Selecting a notification may be performed by touching the display or a fingerprint sensor, or by dwelling gaze on the notification for a predetermined period of time, for example 0.1 to 5 seconds. & [0283] For example, if the device contains an accelerometer, information from the accelerometer may be used to determine if the device has moved and this information can be compared to information from the eye tracking or eye position determination system to decide if the device has moved, or the user's head has moved. Also see [0253], [0256] & [0261] }

As per claim 17 George-Svahn et al discloses: The mobile device as recited in claim 16, wherein to detect the change in motion comprises to detect that motion of the mobile device exceeds a motion threshold and is subsequently below the motion threshold. { [0283] For example, if the device contains an accelerometer, information from the accelerometer may be used to determine if the device has moved and this information can be compared to information from the eye tracking or eye position determination system to decide if the device has moved, or the user's head has moved. }

As per claim 21 George-Svahn et al discloses: The mobile device as recited in claim 16, wherein to detect the change in motion comprises to detect that motion of the mobile device increases from a stationary position to exceed the motion threshold, and then returns to the stationary position. { [0283] For any of the aforementioned embodiments, further sensors found in the portable device may be used to complement information obtained by a gaze tracking or eye position determination system. For example, if the device contains an accelerometer, information from the accelerometer may be used to determine if the device has moved and this information can be compared to information from the eye tracking or eye position determination system to decide if the device has moved, or the user's head has moved. }

As per claim 22 George-Svahn et al discloses: The mobile device as recited in claim 21, wherein to detect the change in motion comprises to detect that the mobile device returns to the stationary position within a threshold period of time after exceeding the motion threshold. { [0283] For example, if the device contains an accelerometer, information from the accelerometer may be used to determine if the device has moved and this information can be compared to information from the eye tracking or eye position determination system to decide if the device has moved, or the user's head has moved. Note: “a threshold period of time” has not been set forth with any specificity to distinguish over “a period time” natively occurring in the applied prior art }

As per claim 24 George-Svahn et al discloses: The method as recited in claim 8, wherein said detecting the motion condition of the mobile device comprises detecting that motion of the mobile device increases from a stationary position to exceed a motion threshold, and then returns to the stationary position within a threshold period of time after exceeding the motion threshold. { [0283] For example, if the device contains an accelerometer, information from the accelerometer may be used to determine if the device has moved and this information can be compared to information from the eye tracking or eye position determination system to decide if the device has moved, or the user's head has moved. Note: “a threshold period of time” has not been set forth with any specificity to distinguish over “a period time” natively occurring in the applied prior art }

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over George-Svahn et al (US 2016/0109947) in view of VAN OS et al. (US 2019/0080189).  George-Svahn et al discloses the claimed invention.  See description supra.

Regarding claim 2 George-Svahn et al is silent as to: The mobile device as recited in claim 1, wherein the actuatable control comprises a hardware button and the fingerprint sensor is integrated into the hardware button. Regarding claim 23 George-Svahn et al is silent as to: The mobile device as recited in claim 16, wherein to invoke the task comprises to unlock the mobile device, and to revoke the task comprises to automatically lock the mobile device.  With respect to claim 2 VAN OS et al depicts in figure 34M and discloses: the actuatable control comprises a hardware button and the fingerprint sensor is integrated into the hardware button.  { [1105] In response (3504) to detecting the predefined operation and in accordance with (3506) a determination that biometric authentication (e.g., Touch ID, Face ID) via the one or more biometric sensors (e.g., 3403, 3414) is available, the electronic device (e.g., 100, 300, 500, 1700, 3400) displays (3508), on the display (e.g., 3402), the credential submission (e.g., log-in) user interface (e.g., 3404) with a visual indication (e.g., 3406) that presentation of a biometric feature (e.g., 3412) that meets biometric authentication criteria to the one or more biometric sensors (e.g., 3403, 3414) will cause credentials to be submitted via the credential submission user interface element (e.g., 3408, 3410). } With respect to claim 23 VAN OS et al discloses: wherein to invoke the task comprises to unlock the mobile device, and to revoke the task comprises to automatically lock the mobile device. { [0673] FIGS. 19S-U illustrate various ways in which the electronic device is transitioned from the high power (e.g., unlocked state) to a locked state, such as the moderate power state or the low power state. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the mobile device of George-Svahn et al with actuatable control including a hardware button and the fingerprint sensor is integrated into the hardware button, as well, lock and unlock the mobile device as taught by VAN OS et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a mobile device with actuatable control including a hardware button and the fingerprint sensor is integrated into the hardware button, as well as, lock and unlock the mobile devie, because “[b]iometric authentication, for instance of a face, iris, or fingerprint, using electronic devices is a convenient and efficient method of authenticating users of the electronic devices. Biometric authentication allows a device to quickly and easily verify the identity of any number of users.”  See [0003] of VAN OS et al.
	

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over George-Svahn et al (US 2016/0109947) in view of VAN OS et al. (US 2019/0080189).  George-Svahn et al discloses the claimed invention.  See description supra.

Regarding claim 5 George-Svahn et al is silent as to: The mobile device as recited in claim 1, wherein to determine whether to invoke a task associated with actuation of the actuatable control is further based on whether facial features of a user gaze detected at the mobile device match facial features registered with the mobile device as associated with a user identity that is permitted to invoke the task associated with actuation of the actuatable control. With respect to claim 5 VAN OS et al discloses: to determine whether to invoke a task associated with actuation of the actuatable control is further based on whether facial features of a user gaze detected at the mobile device match facial features registered with the mobile device as associated with a user identity that is permitted to invoke the task associated with actuation of the actuatable control.  { [1105] In response (3504) to detecting the predefined operation and in accordance with (3506) a determination that biometric authentication (e.g., Touch ID, Face ID) via the one or more biometric sensors (e.g., 3403, 3414) is available, the electronic device (e.g., 100, 300, 500, 1700, 3400) displays (3508), on the display (e.g., 3402), the credential submission (e.g., log-in) user interface (e.g., 3404) with a visual indication (e.g., 3406) that presentation of a biometric feature (e.g., 3412) that meets biometric authentication criteria to the one or more biometric sensors (e.g., 3403, 3414) will cause credentials to be submitted via the credential submission user interface element (e.g., 3408, 3410). }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the mobile device of George-Svahn et al to determine whether to invoke a task associated with actuation of the actuatable control is further based on whether facial features of a user gaze detected at the mobile device match facial features registered with the mobile device as associated with a user identity that is permitted to invoke the task associated with actuation of the actuatable control as taught by VAN OS et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a mobile device to determine whether to invoke a task associated with actuation of the actuatable control is further based on whether facial features of a user gaze detected at the mobile device match facial features registered with the mobile device as associated with a user identity that is permitted to invoke the task associated with actuation of the actuatable control  because “[b]iometric authentication, for instance of a face, iris, or fingerprint, using electronic devices is a convenient and efficient method of authenticating users of the electronic devices. Biometric authentication allows a device to quickly and easily verify the identity of any number of users.”  See [0003] of VAN OS et al.

Response to Arguments
Applicant's arguments filed February 25, 2022 have been fully considered but they are not persuasive.  In the paragraph bridging pages 3 and 4, applicant asserts the applied prior art does not disclose a motion threshold, a change in motion threshold or less than the motion threshold.  As stated supra, [0283]  of George-Svahn et al discloses:
For example, if the device contains an accelerometer, information from the accelerometer may be used to determine if the device has moved and this information can be compared to information from the eye tracking or eye position determination system to decide if the device has moved, or the user's head has moved.

Note: exceeding a motion threshold is equivalent to determination of motion and less than a motion threshold denotes lack of motion. Therefore, contrary to applicant’s assertion the applied prior art does disclose a motion threshold, a change in motion threshold or less than the motion threshold.

Applicant asserts the following in the second full paragraph on page 4:
As mentioned above, George-Svahn pertains to “A method and system for assisting a user when interacting with a graphical user interface combines gaze based input with gesture based user commands” (Abstract). Further, George-Svahn discusses utilizing fingerprint sensing and gaze determination. ([0212]). George- Svahn, however, makes no mention of the ability to revoke a task, much less “revoking the task based on determining, within the threshold period of time after invoking the task, that the user gaze is not detected” as recited in amended claim 8.  These features are not disclosed by George-Svahn. Accordingly, Applicant respectfully requests that the rejection of claim 8 under § 102 be withdrawn.

As stated supra, George-Svahn et al discloses in [0211] the following:  “Selecting a notification may be performed by touching the display or a fingerprint sensor, or by dwelling gaze on the notification for a predetermined period of time, for example 0.1 to 5 seconds” .  George-Svahn et al also discloses in [0213] the following: “Further, if a notification is gazed at for a predetermined period of time, for example 1 to 5 seconds. The portable device may cease to display the notification.”  So contrary to applicant’s assertion, the applied prior art does “revoke a task” (i.e. ceasing to display a notification) based “within the threshold period of time” as required by the claimed invention. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd